Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                                                                                                                                        
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-6234038 (JP’038).
Re: claims 1, 2, 4, and 8.  JP’038 shows in figures 3 and 4 a space maintaining member 10 placed between leaves 1 of a leaf spring, comprising:
a body portion or the portions 10 inside the perforated lines; and

[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    199
    198
    media_image1.png
    Greyscale


at least one sealing portion provided at each end part of the body portion in a longitudinal direction of the leaf spring or the portions of 10 outside the perforated lines and including top and bottom elements 12, the at least one sealing portion configured to come into close contact with the adjacent leaves 1 to establish sealing from an external space as shown, wherein:
the body portion has a rectangular shape and a constant height as shown.  With regards to claim 4, integral includes two parts joined together.
Re: claim 3.  JP’038 shows in figures 3 and 4 the limitation wherein the at least one sealing portion which includes the portion of 10 outside the perforated lines plus top and bottom elements 12 has a section larger in thickness than the body portion or portion of 10 inside the perforated lines as shown in annotated figure 4.
	Re: claim 5.  JP’038 shows in figures 3 and 4 the limitation wherein the end part of the body portion is fixed to the at least one sealing portion by way of at least any of adhesion and engagement or particularly by engagement via an integral connection as broadly recited.

	Re: claim 6.  In an alternate interpretation of JP’038 using figures 3 and 5 and placing the perforated lines in a similar position as shown in annotated figure 4 such that the body portion 10 is inside the perforated lines and the at least one sealing portion includes portions of 10 outside the perforated lines and also including top and bottom portions of 12.  In this interpretation the body portion 10 is covered with the at least one sealing portion particularly portion 12.
	Re: claim 7.  JP’038 discloses the limitation wherein the at least one sealing portion is made of a material (i.e. rubber) softer than the body portion (i.e. metal) as described on pg. 2 of the English translation of JP’038 in the paragraph starting with the word “Hereinafter”.
	Re: claim 9.  JP’038 shows in figures 3 and 4 the leaf spring comprising a plurality of leaves 1 and the space maintaining member 10, 12 according to claim 1 being provided between the leaves.
	Re: claim 10.  JP’038 shows in figure 4 the limitation wherein a thickness of the ends of the at least one sealing portion 10, 12 outside the perforated lines is greater than a sum of a thickness of the part of the at least one sealing portion which covers the body portion and a thickness of the body portion right at the perforated lines in annotated figure 4.








[AltContent: textbox (Convexly curved shape)]	Re: claim 11.  JP’038 shows in figures 3 and 4 the limitation wherein a thickness of a portion of the at least one sealing portion close to an end of the body portion is substantially the same as a thickness of the body portion and is gradually increased at a curvature of a convexly curved shape as the portion of the sealing portion moves away from the end of the body portion as shown below.
[AltContent: arrow][AltContent: arrow][AltContent: connector]                      
    PNG
    media_image2.png
    254
    386
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/11/21 have been fully considered but they are not persuasive.  Applicant argues on pg. 5 of the remarks that JP’038 fails to show “only one of the sealing portions being provided to each of left and right ends of the body portion, respectively”.  Examiner first notes that the argument is more specific than the only one sealing portion is provided to each of left and right ends of the body portion as Applicant argues.  Instead, the claim merely requires that the sealing portion is provided to each of left and right ends of the body portion, respectively.  Secondly, Examiner notes that JP’038 has been interpreted as having a body portion 10 shown within the perforated lines in the annotated figure shown on pg. 3 of the instant Office action and having the sealing portion provided to each of left and right ends of the body portion, respectively, i.e. the portions shown outside of the perforated lines of the annotated figure shown on pg. 3 of the instant Office action.  Using this interpretation, JP;038 clearly shows a sealing portion to the left and right of the body portion which is represented by the portions of 10 shown within the perforated lines.  Examiner also maintains that the body portion of JP’038 has a rectangular shape with left and right sides as clearly shown in the top view of the annotated figure on pg. 3 of the instant Office action and a constant height because the body portion is shown in the annotated drawing and described in the Office action as being all portions of element 10 within the drawn perforated lines. The curved surface portions that Applicant mentions on pg. 7 of the remarks are arranged outside of the perforated lines shown in the annotated drawing and, therefore, form a part of the sealing portion not the body portion as Applicant’s argument suggests.  The claim language does not preclude such an interpretation.  Accordingly, the above rejections have been maintained.  The previously presented 112 rejection has been withdrawn in light of the most recent amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







mmb
August 28, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657